Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Detail Action
This office action is in response to RCE filed on 6/6/2022.
Claims 1-2, 4-7, 9-12, 14-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (Newhouse, 2018/0189706)  in view of Lim (US 2008/0060051 A1), Swamy et al. (US 20210124738 A1), Poddar et al. (US 2018/0081881 A1), Bushkin et al. (US 10,783,151 B1)


Per claim 1,
Newhouse discloses

identifying, by one or more processors, a plurality of assets; (Fig. 11A, [0158], see select a candidate project item as identifying an asset)

determining, by the one or more processors, content provided by at least one asset of the plurality of assets; ([0157], candidate project item can be analyzed for relevance. [0159], see content item editing overlap, subject matter overlap appears to show content of the asset )

determining, by the one or more processors, a project that is associated with the content provided by the at least one asset; ([0160-0162], see determining relevance score associated with a project based on analysis of content of selected candidate project item.) and 

updating, by the one or more processors, a repository associated with the project to include the at least one asset; wherein the at least one asset is added to the repository ([0162-0163], add candidate project item to identified project. Fig. 2, [0074-0075], see content storage as a repository associated with the project)


Newhouse does not specifically disclose
At least one asset includes programming code.

However, Lim discloses
At least one asset includes programming code ([0061], information management system for managing documents corresponding to assets as claimed. [0062], documents may encompass objects such as…Web Pages…a source code file or a code fragment…source code management system)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Lim into the teachings of Newhouse to include the limitation disclosed by Lim.  The modification would be obvious to one of ordinary skill in the art to want to include managing source code as managed objects as part of content management because source code management is critical to the performance of information processing.

Newhouse/Lim does not specifically disclose

determining, by the one or more processors, content of the at least one asset  based on natural language processing of the programming code contained in the at least one asset;

However, Swamy discloses
determining, by the one or more processors, content of the at least one asset  based on natural language processing of the programming code contained in the at least one asset;([0011], see utilize natural language processing on the statement to identify functions and keywords corresponding to determined content of the programming code)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Swamy into the teachings of Newhouse/Lim to include the limitation disclosed by Swamy.  The modification would be obvious to one of ordinary skill in the art to want to optimize the programming code based content extracted from the programming code as suggested by Swamy ([0011]) 

Newhouse/Lim/Swamy does not specifically disclose, 	
determining, by the one or more processors, a ranking of the at least one asset based, at least in part, on one or more of the following: (i) file access activity of the at least one asset; (ii) a file type of the at least one asset; (iii) membership of a project member who contributed to the at least one asset; and (iv) the content of the at least one asset; 


however, Poddar discloses
 determining, by the one or more processors, a ranking of the at least one asset based, at least in part, on one or more of the following: (i) file access activity of the at least one asset; (ii) a file type of the at least one asset; (iii) membership of a project member who contributed to the at least one asset; and (iv) the content of the at least one asset; (
[0018], discloses rank source code as asset according to ranking technique based on searched source code file, where the source code file corresponds to content of the asset.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Poddar into the teachings of Newhouse/Lim/Swamy to include the limitation disclosed by Poddar. The modification would be obvious to one of ordinary skill in the art to want to rank items according to relevance to select more relevant items as suggested by Poddar ([0053], ranks more relevant results)
	

Newhouse/Lim/Swamy/Poddar does not specifically disclose,

wherein the at least one asset is added to the repository in accordance with the determined ranking of the at least one asset.

However, Bushkin discloses
wherein the at least one asset is added to the repository in accordance with the determined ranking of the at least one asset. (Claim 4, discloses adding content item corresponding to asset to content collection corresponding to a repository based on ranking of the content item)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Bushkin into the teachings of Newhouse/Lim/Swamy/Poddar to include the limitation disclosed by Bushkin. The modification would be obvious to one of ordinary skill in the art to want to add more relevant items to repository based on ranking so as to process the more relevant data effectively.  

	

Per claim 2, the rejection of claim 1 is incorporated;
Newhouse / Lim / Swamy/ Poddar /Poddar discloses
responsive to a determination that the content corresponds with a new project, creating, by the one or more processors, a new entry in the repository, wherein the new entry includes the at least one asset.(Swamy, Fig. 6, creating a new project.  [0120] see adding content item to a project, where the added content item corresponds to the new project)

  	

 
Per claim 4, the rejection of claim 1 is incorporated;
Newhouse / Lim / Swamy/ Poddar /Poddar discloses
 wherein the plurality of assets includes a plurality of messages, wherein the plurality of messages is shared in a discussion involving at least one member of the project.  (Swamy, [0006], see affiliation data… messages user messages other users)

Per claim 5, the rejection of claim 4 is incorporated;
Newhouse / Lim / Swamy/ Poddar /Poddar discloses
determining, by the one or more processors, content provided by at least one message of the plurality of messages; (Swamy, [0006], see user message other users)and
P201911990US01Page 21 of 25responsive to the content provided by the at least one message of the plurality of messages, wherein the content provided by the at least one message indicates that the discussion includes the project, ( Newhouse, [0006], affiliation data describing a user is a member of which project, user interacts with other users vie messages) updating, by the one or more processors, the repository associated with the project to include the at least one message.  (Newhouse,[0006], see store the affiliation data in content management system, Fig. 2 corresponding to a repository)

Claims 6-7, 9-10 are computer program product claims corresponding to method claims 1-2, and 4-5, and are rejected for similar reason above.

Claims 11-12, 14-15 are computer system claims corresponding to method claims 1-2, 4-5 and are rejected for similar reason above.


	
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199